Per Curiam.
Upon the case as now presented the right of the plaintiffs to any relief whatever rests upon the alleged decree of the supreme court of the District of Columbia entered on the 17th day of April, 1878. The referee found that the decree was *400invalid for want of jurisdiction of the court wherein it was entered to enter the same.
The question of the validity or invalidity of the decree must ■"be determined by the laws of the United States, and by the interpretation of those laws by the supreme court of the United States. Whether a decree of the same character made under the same cir•cumstances by a court of the state of New York or of any other .state would or would not be valid is an immaterial question, if, under the decisions of the supreme court of the United States, the ■decree was one which a federal court was wholly incompetent to make. Upon a careful examination of all" that has been cited •upon this point by both parties, we are of the opinion that the learned referee reached the right conclusion.
The judgment should be affirmed, with costs, upon that part of the opinion of the referee which related to the question of jurisdiction.
Freedman, Dugro and Gildersleeve, JJ., concur.